TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 21, 2022



                                      NO. 03-21-00431-CR


                                    Lanae Tipton, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.